Case 20-10075-1-rel            Doc 33      Filed 03/17/21 Entered 03/17/21 10:53:07                   Desc Main
                                          Document      Page 1 of 2
    UNITED STATES BANKRUPTCY COURT
    NORTHERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------x
    In re:
                                                                                 Chapter 13
    DARRYL L. SMITH,                                                             Case No. 20-10075-1-REL

                                                 Debtor(s).
    ------------------------------------------------------------------x


                                 CREDITOR LOSS MITIGATION AFFIDAVIT

          I, Jo’Lynda Amelia Jenkins - Sandi, being sworn, say:

       I am not a party to this action, am over 18 years of age and reside in Queens County.
                                     .
       On March 17, 2021, I served a true copy of the financial packet and this “Creditor Loss
Mitigation Affidavit” upon the following parties via (first class mail, facsimile or email) at the
following addresses [insert addresses]:

          Debtor’s Counsel
          William F. Berglund, Esq.
          wberglund@oalaw.com

          Pursuant to that request, the Debtor 1 must provide the following documents:

                   A copy of the Debtor’s two (2) most recent federal income tax returns;

              A copy of the Debtor’s last two (2) paycheck stubs, proof of social security
income, pensions, or any other income received by the Debtor;

          Or, if Debtor is self-employed:

               A copy of the Debtor’s business= two (2) most recent months’ profit and loss
statements, setting forth a breakdown of the monthly business income and expenses [for the
months of];

                   A copy of the mortgagee’s completed financial worksheet;

                Proof of second/third party income by affidavit of the party, including the party’s
last two (2) paycheck stubs,

                   Other (please specify):




1
 Unless otherwise provided herein, all capitalized terms are defined in the Northern District of New York’s Loss
Mitigation Program Procedures. The Loss Mitigation Program Procedures’ definition of “Debtor” includes joint
debtors.
Case 20-10075-1-rel      Doc 33    Filed 03/17/21 Entered 03/17/21 10:53:07            Desc Main
                                  Document      Page 2 of 2



       Please be advised that the Creditor designates the following person to be its Loss
Mitigation contact:

       Name: Amelia Jenkins - Sandi

       Title: Bankruptcy Paralegal

       Phone Number:     516-921-3838

       Fax Number: 516-921-3824

       Contact Address: amelia@nyfclaw.com


      Please be advised that the Creditor designates the following person to be its attorney for
Loss Mitigation on this Loan.

       Name: Andrew Goldberg, Esq.

       Firm: The Margolin & Weinreb Law Group, LLP

       Phone Number: 516-921-3838

       Fax Number: 516 921-3824

       Email Address: andrew@nyfclaw.com


Dated: Syosset, New York
       March 17, 2021


                                                  /s/ Jo’Lynda Amelia Jenkins- Sandi
                                                    Jo’Lynda Amelia Jenkins- Sandi




                                                                                        Page 2 of 2
